Case 2:19-cv-04456-TJH-PLA Document 33 Filed 12/14/20 Page 1 of 3 Page ID #:153



  1    Thomas P. Riley, SBN 194706
       LAW OFFICES OF THOMAS P. RILEY, P.C.
  2    First Library Square
       1114 Fremont Avenue
  3
       South Pasadena, CA 91030-3227
  4
       Tel: 626-799-9797
  5
       Fax: 626-799-9795
       TPRLAW@att.net
  6
       Attorneys for Plaintiff
  7    Innovative Sports Management, Inc.
       d/b/a Integrated Sports Media
  8

  9                           UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
  10

  11
        Innovative Sports Management, Inc.    CASE NO. 2:19-cv-04456-TJH-PLA
        d/b/a Integrated Sports Media,
  12
                                             ORDER GRANTING STIPULATION
                               Plaintiff,    OF DISMISSAL OF PLAINTIFF’S
  13                                         COMPLAINT AGAINST DEFENDANTS
                       vs.                   ANA MARIA RODRIGUEZ [JS-6]
  14
        Ana Maria Rodriguez, et al,
  15
                               Defendants.
  16

  17

  18
             IT IS HEREBY STIPULATED by and between Plaintiff G & G CLOSED
  19

  20   CIRCUIT EVENTS, LLC and Defendant ANA MARIA RODRIGUEZ that the above-
  21
       entitled action is hereby dismissed with prejudice against ANA MARIA
  22

  23   RODRIGUEZ.
  24
       ///
  25

  26
       ///

  27
       ///
  28
       ///
       [Proposed] ORDER GRANTING
       STIPULATION OF DISMISSAL
       Case No. 2:19-cv-04456-TJH-PLA
       PAGE 1
Case 2:19-cv-04456-TJH-PLA Document 33 Filed 12/14/20 Page 2 of 3 Page ID #:154



  1
             This dismissal is made pursuant to Federal Rules of Civil Procedure 41(a)(1).
  2
       Each Party referenced-above shall bear its own attorneys’ fees and costs.
  3

  4

  5

  6
       IT IS SO ORDERED:
  7

  8

  9
                                                            Dated: DECEMBER 14, 2020
  10
       The Honorable Terry J. Hatter, Jr
  11   United States District Court
  12
       Central District of California
  13
       ///
  14

  15
       ///

  16   ///
  17
       ///
  18

  19   ///
  20
       ///
  21

  22   ///
  23
       ///
  24

  25   ///
  26
       ///
  27

  28
       ///

       [Proposed] ORDER GRANTING
       STIPULATION OF DISMISSAL
       Case No. 2:19-cv-04456-TJH-PLA
       PAGE 2
Case 2:19-cv-04456-TJH-PLA Document 33 Filed 12/14/20 Page 3 of 3 Page ID #:155



  1
                           PROOF OF SERVICE (SERVICE BY MAIL)
  2
             I declare that:
  3

  4
                    I am employed in the County of Los Angeles, California. I am over the

  5    age of eighteen years and not a party to the within cause; my business address is First
  6    Library Square, 1114 Fremont Avenue, South Pasadena, California 91030. I am
  7    readily familiar with this law firm's practice for collection and processing of
  8    correspondence/documents for mail in the ordinary course of business.
  9

  10         On December 8, 2020, I caused to serve the following documents entitled:
  11
             [Proposed] ORDER GRANTING STIPULATION OF DISMISSAL OF
  12         PLAINTIFF’S COMPLAINT AGAINST DEFENDANT ANA MARIA
  13         RODRIGUEZ
  14
             On all parties in said cause by mailing same to the defendant’s counsel at the
  15
       following address(es):
  16

  17
             Mr. Joseph W. Kellener, Esquire                (Attorneys for Defendant
  18         DIGNITY LAW GROUP APC                          Ana Maria Rodriguez)
  19
             14401 Sylvan Street, Suite 102
             Van Nuys, CA 91401
  20

  21          I declare under the penalty of perjury pursuant to the laws of the United States
  22   that the foregoing is true and correct and that this declaration was executed on
  23   December 8, 2020, at South Pasadena, California
  24

  25
       Dated: December 8, 2020                       /s/ Leticia Estrada
  26
                                                     LETICIA ESTRADA
  27

  28


       [Proposed] ORDER GRANTING
       STIPULATION OF DISMISSAL
       Case No. 2:19-cv-04456-TJH-PLA
       PAGE 3
